Citation Nr: 0811193	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-23 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from May 1966 until May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  The evidence of record demonstrates a current diagnosis 
of PTSD; however the veteran's reported traumatic events in 
service are either unverifiable or do not constitute 
stressors under the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

2.  The veteran served on active duty during the Vietnam era 
for a period of greater than 90 days and is shown to be 
permanently and totally disabled due to his disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria to establish entitlement to nonservice-
connected pension benefits have been met.  38 U.S.C.A. §§ 
1110, 1502, 1521, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.2, 3.3, 3.6, 3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for PTSD.  In order to establish service 
connection for PTSD, the evidence of record must include a 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  

Further, relating to claims of service connection for PTSD, 
in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Veterans 
Claims Court set forth the analytical framework and line of 
reasoning for determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in establishing a claim for 
service connection for PTSD.  

In Zarycki, it was noted that, under 38 U.S.C.A. § 1154(b), 
38 C.F.R. §§ 3.304(d), (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  However, the Court has 
held that the Board may not rely strictly on combat citations 
or the veteran's military occupational specialty to determine 
if he engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  Further, an opinion by 
a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 
389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

In the present case, the veteran has described several 
stressful in-service events.  In an April 2005 statement, he 
explained that was stationed in a combat zone with the 1st 
Marines Air Wing in Chu Li, Vietnam, from December 1966 until 
December 1967.  He stated that they were under constant 
rocket and mortar fire.  He added that there were many planes 
shot down during that time period.  He further explained that 
he helped to load dead bodies from one C-130 transport 
aircraft to another.  He was overwhelmed by the smell and 
sight of the dead bodies.  

Also in his April 2005 statement, the veteran reported that 
his best friend was killed in 1967, near his duty station.  
In a later August 2005 statement, he explained that this 
friend, E.R., and he joined the Marines together and attended 
the same boot camp.  However, the friend was sent to Vietnam 
and was killed by sniper fire after being in country for less 
than 24 hours.  The veteran was still in Heavy Equipment 
training at that time, and had not yet begun his tour in 
Vietnam.  

The August 2005 statement further mentioned an incident in 
which a rocket hit a tent in the flight line area of his base 
in Da Nang.  The veteran was away from the base and did not 
learn of the event until the following day.  He believed that 
maybe 20 or 30 people had been killed, but was uncertain of 
this and he did not remember the names of any casualties.  

The Board again notes that, if combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that his 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

The evidence of record does not support the conclusion that 
the veteran engaged in combat with the enemy.  Indeed, his 
DD-214 does not reveal any awards or decorations indicative 
of combat.  Moreover, his duty assignments in Vietnam as 
"Engr Equipment Mech/Operator," with a civilian equivalent 
of truck mechanic do not establish that he engaged in combat 
with the enemy.  

It is acknowledged that "conclusive evidence" of combat 
participation may also be established by "other supportive 
evidence" that the claimant was in a plane crash, ship 
sinking, explosion, rape or assault, or duty on a burn ward 
or in a graves registration unit.  See Zarycki, supra.    The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, however, the law 
precludes the use of the claimant's own assertions as "other 
supporting evidence," nor would post-service medical evidence 
suffice as "other supporting evidence."  

To the extent that the term "other supporting evidence" in 
this context could consist of service department records, the 
Board finds that there are no service department medical or 
administrative records to establish that the claimant was in 
a plane crash, ship sinking, explosion, rape or assault, or 
had duty on a burn ward or in a graves registration unit.  
Thus, the Board finds that the record does not contain 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy."

As noted previously, where the record, as here, fails to 
establish that the veteran engaged in combat with the enemy, 
his lay statements as to in-service stressors cannot be 
accepted without further corroboration through independent 
evidence.  Doran, 6 Vet. App. at 288-89.  

In the present case, the general and vague nature of most of 
the veteran's claimed stressors precludes any attempts at 
verification.  For example, while he stated that he was in a 
combat area that was subject to frequent rocket and mortar 
attacks, and in which planes were shot down, most of his 
statements failed to include specific identifiers, such as a 
date, or people involved.  Without such identifying 
information, verification of these stressors is simply not 
possible.  

The Board acknowledges that the veteran provided specific 
information with respect to two claimed traumatic events.  He 
stated that his best friend was killed by sniper fire in 
1967, and he described a rocket attack on his base.  While 
these events are potentially verifiable, even if 
corroborated, they could not constitute an in-service 
stressor.  

Indeed, the DSM-IV criteria help define what qualifies as a 
stressful event in relation to a PTSD diagnosis.  
Specifically, DSM-IV 309.81 (a) states that the person must 
have been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.  

In both of the stressors specified by the veteran, he 
explained that he was not present at the time of the 
traumatic event.  In fact, in the case of the rocket attack, 
he was not even aware of it until the following day, and did 
not remember particular individuals injured or killed in the 
attack.  Because he did not personally experience the 
traumatic events which he describes, they are not found to 
serve as in-service stressors for the purposes of 
establishing service connection for PTSD.  Therefore, even if 
the two specified traumatic events could be verified, they 
would not enable an award of service connection.  

The Board acknowledges that the medical evidence reveals a 
diagnosis of PTSD, as indicated in the VA clinical reports 
and in the March 2006 VA examination report.  In fact, the VA 
examiner opined that the veteran's PTSD was the result of 
horrific and life-threatening experiences while in the line 
of duty in Vietnam.  However, as already explained, the 
veteran's claimed traumatic events are either unverifiable, 
or otherwise fail to meet the DSM-IV requirements for a 
stressor.  

Therefore, in the absence of an in-service stressor, the 
diagnosis of PTSD and consequent nexus opinion are not 
probative evidence and cannot serve as a basis for a grant of 
service connection.  Again, an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96; Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In sum, the overall evidence of record does not support an 
award of service connection for PTSD.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Nonservice-Connected Pension

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service. 38 
U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3, 3.314(b) 
(2007).

A veteran meets the service requirements of that section if 
he or she served in active military, naval or air service 
under one of the following conditions: (1) for ninety days or 
more during a period of war; (2) during a period of war and 
was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2007).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty. 38 C.F.R. § 3.6(a) (2007).

The term "Vietnam era" means the following: (1) the period 
beginning on February 28, 1961, and ending on May 7, 1975, 
for veterans who served in the Republic of Vietnam during 
that period, and (2) the period beginning on August 5, 1964, 
and ending on May 7, 1975, in all other cases. 38 U.S.C.A. § 
101(29) (West 2002); 38 C.F.R. § 3.2 (2007).

In the present case, the veteran served on active duty for 
greater than 90 days during the Vietnam era.  As such, he 
meets the service requirements for pension benefits.  
However, to receive nonservice-connected pension benefits, 
the evidence must also show that he meets the net worth 
requirements under 38 C.F.R. § 3.274 and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in § 3.23, and is age 65 or older or 
is permanently and totally disabled from nonservice-connected 
disability not due to his own willful misconduct. See 
38 C.F.R. § 3.3(a)(3).  

Applicable law further provides that a veteran is considered 
permanently and totally disabled if he is a patient in a 
nursing home for long-term care, is disabled as determined by 
Social Security, is unemployable as a result of disability 
reasonably certain to continue throughout the life of the 
person, is suffering from any disability which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the person, or where the veteran has 
any disease or disorder determined by VA to be of such a 
nature as to justify a determination that persons suffering 
from that disease or disorder are permanently and totally 
disabled.  See 38 C.F.R. § 3.3(a)(3).  

At the outset, the veteran is less than 65 years of age; 
however, after a careful review of the record, the Board 
finds that the evidence is at least in equipoise as to 
whether he is permanently and totally disabled as 
contemplated in the provisions set forth above.  
Specifically, his March 2006 VA psychiatric examination 
indicated a Global Assessment of Functioning (GAF) score of 
40.  

GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM 
(4th ed.1994)). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Therefore, the GAF score of 40 
reflects an inability to work.  This is consistent with other 
evidence of record, including the veteran's own credible 
contentions.  

Based on the foregoing, the evidence supports a grant of 
nonservice-connected pension benefits.  The Board notes that 
in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied as appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for pension, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Nonetheless, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in September 2004 (for PTSD) and 
February 2005 (for pension) that fully addressed all four 
notice elements and were sent prior to the initial RO 
decisions in these matters.  The letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006 and 
August 2006, the RO provided the veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Based on the foregoing, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
service medical records, as well as post-service reports of 
VA treatment and examination.  Moreover, his statements in 
support of his claims are of record.  

The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied.

Entitlement to nonservice-connected pension benefits is 
granted.


 
____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


